19-10412-jlg       Doc 126        Filed 02/27/19        Entered 02/27/19 12:14:05                Main Document
                                                       Pg 1 of 3


    Robert J. Feinstein, Esq.
    Bradford J. Sandler, Esq.
    Steven W. Golden, Esq.
    PACHULSKI STANG ZIEHL & JONES LLP
    780 Third Avenue, 34th Floor
    New York, NY 10017
    Telephone: (212) 561-7700
    Facsimile: (212) 561-7777

    Proposed Counsel to the Official Committee of
    Unsecured Creditors


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
                                                               :
In re                                                          :                   Chapter 11
                                                               :
                                                           1
DITECH HOLDING CORPORATION, et al., :                                              Case No. 19-10412 (JLG)
                                                               :
                                                               :                   (Jointly Administered)
                  Debtors.                                     :
---------------------------------------------------------------x

                         NOTICE OF APPEARANCE AND REQUEST
                     FOR SERVICE PURSUANT TO FED. R. BANKR. P. 2002

          PLEASE TAKE NOTICE that the Official Committee of Unsecured Creditors

appointed in the above-captioned cases (the “Committee”) hereby appears by its counsel,

Pachulski Stang Ziehl & Jones LLP (“Counsel”). Counsel hereby enters its appearance pursuant

to section 1109(b) of Title 11 of the United States Code (the “Bankruptcy Code”) and Rule

9010(b) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and requests



1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are Ditech Holding Corporation (0486); DF Insurance Agency LLC (6918); Ditech
Financial LLC (5868); Green Tree Credit LLC (5864); Green Tree Credit Solutions LLC (1565); Green Tree
Insurance Agency of Nevada, Inc. (7331); Green Tree Investment Holdings III LLC (1008); Green Tree
Servicing Corp. (3552); Marix Servicing LLC (6101); Mortgage Asset Systems, LLC (8148); REO
Management Solutions, LLC (7787); Reverse Mortgage Solutions, Inc. (2274); Walter Management Holding
Company LLC (9818); and Walter Reverse Acquisition LLC (8837). The Debtors’ principal offices are
located at 1100 Virginia Drive, Suite 100, Fort Washington, Pennsylvania 19034.


DOCS_NY:38739.1
19-10412-jlg      Doc 126    Filed 02/27/19    Entered 02/27/19 12:14:05          Main Document
                                              Pg 2 of 3


that the undersigned be added to the official mailing matrix and service lists in the above

captioned chapter 11 cases. Counsel requests, pursuant to Bankruptcy Rules 2002, 3017, and

9007 and section 1109(b) of the Bankruptcy Code, that copies of all notices and pleadings given

or required to be given in these chapter 11 cases and copies of all papers served or required to be

served in these chapter 11 cases, including but not limited to, all notices (including those

required by Bankruptcy Rule 2002), reports, pleadings, motions, applications, lists, schedules,

statements, chapter 11 plans, disclosure statements and all other matters arising herein or in any

related adversary proceeding, be given and served upon the Committee through service upon

Counsel, at the address, telephone, and email addresses set forth below:


                                 Robert J. Feinstein, Esq.
                                 Bradford J. Sandler, Esq.
                                 Steven W. Golden, Esq.
                                 PACHULSKI STANG ZIEHL & JONES LLP
                                 780 Third Avenue, 34th Floor
                                 New York, NY 10017
                                 Telephone: (212) 561-7700
                                 Facsimile: (212) 561-7777
                                 Email: rfeinstein@pszjlaw.com
                                        bsandler@pszjlaw.com
                                        sgolden@pszjlaw.com


        PLEASE TAKE FURTHER NOTICE that, pursuant to section 1109(b) of the

Bankruptcy Code, the foregoing demand includes not only the notices and papers referred to in

the Bankruptcy Rules specified above, but also includes, without limitation, orders and notices of

any application, complaint or demand, motion, petition, pleading or request, and answering or

reply papers filed in these cases, whether formal or informal, written or oral, and whether served,

transmitted or conveyed by mail, email, hand delivery, telephone, telegraph, telex or otherwise

filed or made with regard to the above-captioned cases and proceedings therein.




DOCS_NY:38739.1                                  2
19-10412-jlg      Doc 126    Filed 02/27/19     Entered 02/27/19 12:14:05         Main Document
                                               Pg 3 of 3


                  PLEASE TAKE FURTHER NOTICE that this Notice of Appearance and

Request for Service Pursuant to Fed. R. Bankr. P. 2002 shall not be deemed or construed to be a

waiver of any of the rights of the Committee, including, without limitation, to (i) have final

orders in non-core matters entered only after de novo review by a higher court, (ii) trial by jury in

any proceeding so triable in this case, or any case, controversy, or adversary proceeding related

to this case, (iii) have the reference withdrawn in any matter subject to mandatory or

discretionary withdrawal, or (iv) any other rights, claims, actions, defenses, setoffs, or

recoupments to which the Committee may be entitled in law or in equity, all of which rights,

claims, actions, defenses, setoffs, and recoupments are expressly reserved.

Dated: February 27, 2019

                                                      /s/ Robert J. Feinstein
                                                      Robert J. Feinstein, Esq.
                                                      Bradford J. Sandler, Esq.
                                                      Steven W. Golden, Esq.
                                                      PACHULSKI STANG ZIEHL & JONES LLP
                                                      780 Third Avenue, 34th Floor
                                                      New York, NY 10017
                                                      Telephone: (212) 561-7700
                                                      Facsimile: (212) 561-7777

                                                      Proposed Counsel to the Official Committee of
                                                      Unsecured Creditors




DOCS_NY:38739.1                                   3
